Title: 8th.
From: Adams, John Quincy
To: 


       White lent me his horse this morning, to go to Boston. Dr. Tufts, had sent by my brothers, desiring me to see him; I had not been in Boston before, these three months. Called at my uncle Smith’s, at Dr. Welch’s, and at Mr. Storer’s. I likewise went to see Miss Jones, who appeared rather surprized to see me. Dined at Mr. Foster’s, with Mr. Cranch and Dr. Tufts: they are now attending the general Court; who conduct themselves finally with great spirit, and a proper sense of their own dignity. A rebellion was (on Saturday, the first day of the Session) declared to exist in the Counties of Worcester, Berkshire, and Hampshire, and the legislature are determined to use every exertion, in order to suppress it.
       
       Returned to Cambridge, in a violent snow storm, which had indeed begun in the morning, and been all day increasing.
      